COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 BILLY JOE STOFAN,                                            No. 08-14-00166-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                        109th Judicial District Court
                                               §
 THE STATE OF TEXAS,                                         of Crane County, Texas
                                               §
                  Appellee.                                        (TC# 1655)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes JJ.